Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 1, 16 and 20.  The “power conversion circuitry” and “control circuitry” recited in claims 1, 16 and 20 are interpreted power supply  (see paragraph 16 publication of the application).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (2016/0267806).
 	For claim 1, Hsu teaches a welding-type system (fig.1)(abstract, lines 1-2), comprising:
 	power conversion circuitry (212 as shown in fig.2) configured to convert (element 212 includes buck converters) input power to welding-type power for use by a welding torch (22 as shown in fig.1) to form a weld pool (the welding pool 676 as shown in fig.6G); and
 	control circuitry (processor 410 as shown in fig.3C) configured to control one or more parameters (such as current or voltage or wire feeder speed) of the welding-type system during a welding operation based on one or more attributes (such as the size or dimension of the pool) of the weld pool (the welding pool 676 as shown in fig.6G) determined using a sensor  (414 as shown in fig.3C) configured to capture the one or more attributes of the weld pool (the welding pool 676 as shown in fig.6G) (par.157, lines 1-10).
 	For claim 2, Hsu further teaches wherein the one or more attributes includes a width of the weld pool (par.159, lines 2-3).
 	For claim 3, Hsu further teaches wherein the one or more attributes includes a depth of depression in weld pool (the dimension which is part of depth par.157, lines 11-14).
 	For claim 4, Hsu further teaches wherein the one or more parameters is a wire- feeding speed and the control circuitry is configured to adjust the wire-feeding speed to maintain the width of the weld pool at a target width value (par.44, lines 3-10, par.160, lines 1-5, and par.223, lines 1-8).
 	For claim 5, Hsu further teaches wherein the control circuitry (processor 410 as shown in fig.3C) is configured to increase the wire-feeding speed if the width of the weld pool is less than a threshold width or to decrease the wire-feeding speed if the width of the weld pool is greater than the threshold width (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines ).
 	For claim 6, Hsu further teaches wherein the one or more parameters of the welding-type system is an output current and the control circuitry is configured to adjust the output current of the welding-type power via the power conversion circuitry to maintain the width of the weld pool at a target width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines).
 	For claim 7, Hsu further teaches wherein the control circuitry is configured to increase the output current if the width of the weld pool is less than a threshold width value or to decrease the output current if the width of the weld pool is greater than the threshold width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines ).
 	For claim 10, Hsu further teaches wherein the sensor is an optical sensor (par.29, lines 1-3).
 	For claim 11, Hsu further teaches wherein the sensor (414 as shown in fig.3c) is an infrared sensor (par.130, lines 1-2).
 	For claim 12, Hsu further teaches wherein the sensor (414 as shown in fig.3c) is fixed to welding headwear (20 as shown in fig.1 and 3c) of an operator of the welding-type system (par.88, lines 10-13).
 	For claim 13, Hsu further teaches wherein the sensor (414 as shown in fig.3c) is fixed to the welding torch (22 as shown in fig.1) (par.88, lines 10-13).
 	For claim 14, Hsu further teaches wherein the sensor (414 as shown in fig.3c) is configured to calibrate measurement dimensions using a target of known dimension within its field of view (par.157, lines 2-5)
 	For claim 15, Hsu further teaches wherein the sensor (414 as shown in fig.3c)  comprises a ruggedized housing to protect the sensor (par.118, lines 2-4).
 	For claim 16, Hsu teaches method to control a welding-type system during a welding operation (abstract, lines 1-3) (fig.1), the method comprising:
 	controlling, via control circuitry (processor 210 as shown in fig.2), power conversion circuitry (212 as shown in fig.2) to convert input power to welding-type power for use by a welding torch (22 as shown in fig.1) during the welding operation (par.85, lines 1-8);
 	capturing, via a sensor (414 as shown in fig.3c), one or more attributes (such as the size or dimension of the pool) of a weld pool (the welding pool 676 as shown in fig.6G) formed using the welding torch (22 as shown in fig.1) during the welding operation (par.157, lines 1-10); and
 	controlling, via the control circuitry (210 as shown in fig.2), one or more parameters of the welding-type system during the welding operation based on the one or more attributes of the weld pool (the welding pool 676 as shown in fig.6G), wherein the one or more attributes (such as the size or dimension of the pool) includes a width of the weld pool (the welding pool 676 as shown in fig.6G) (the processor 410 as shown in fig.3c communicates with the controller 210 as shown in fig.2 and give feedback based on the measurement and analyzing).
 	For claim 17, Hsu further teaches wherein the one or more parameters of the welding-type system is a wire-feeding speed, the method further comprising the steps of: increasing wire-feeding speed the wire-feeding speed via a wire feeder if the width of the weld pool is less than a threshold width value; and decreasing the wire-feeding speed if the width of the weld pool is greater than the threshold width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines 1-9).
  	For claim 18, Hsu further teaches wherein the one or more parameters of the welding-type system is an output current, the method further comprising the steps of: increasing the output current of the power conversion circuitry if the width of the weld pool is less than a threshold width value; and decreasing the output current if the width of the weld pool is greater than the threshold width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines 1-9).
 	For claim 20, Hsu further teaches welding-type system (fig.1) (abstract), comprising:
 	power conversion circuitry (212 as shown in fig.2) configured to convert (element 212 includes buck converters) input power to welding-type power for use by a welding torch (22 as shown in fig.1) to form a weld pool (the welding pool 676 as shown in fig.6G); and
 	control circuitry (processor 410 as shown in fig.3C) configured to control one or more parameters of the welding-type system during a welding operation to maintain the width of the weld pool (the welding pool 676 as shown in fig.6G) at a target width value during the welding operation (par.157, lines 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (2016/0267806) in views of Hsu (2018/0021874).
 	For claim 8, Hsu teaches all the limitation as previously set forth and further teaches wherein the welding-type system is  welding-type system having controls a travel speed of the welding torch (22 as shown in fig.1) during the welding operation (par.141, lines 1-8) and the one or more parameters of the welding-type system is the travel speed (par.137, lines 1-4), wherein the control circuitry is configured to adjust the travel speed to maintain the width of the weld pool at a target width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines 1-9).
 	Hsu fails to teach wherein the welding-type system is an automated welding-type system having an actuator that controls a travel speed of the welding torch during the welding operation.
	Hsu teaches, similar welding system, wherein the welding-type system (fig.2) is an automated welding-type system having an actuator (280 as shown in fig.3) that controls a travel speed of the welding torch (110 as shown in fig.2) during the welding operation (par.21, lines 1-3 and par.26, lines 1-15). 
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify Hsu’806 to include automated welding-type with actuator as taught and suggested by Hsu’874 in order to independently move the contact tip of the welding torch around the pivot during the welding operation (Hsu’874, abstract).
 	For claim 9, Hsu further teaches wherein the control circuitry is configured to decrease the travel speed if the width of the weld pool is less than a threshold width value or to increase the travel speed if the width of the weld pool is greater than the threshold width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines 1-9).
 	For claim 19, Hsu further teaches wherein the welding-type system is welding- type system having an actuator that controls a travel speed of the welding torch during the welding operation and the one or more parameters of the welding-type system is the travel speed (par.141, lines 1-8), the method further comprising the steps of: decreasing the travel speed if the width of the weld pool is less than a threshold width value; and increasing the travel speed if the width of the weld pool is greater than the threshold width value (par.44, lines 3-10, par.141, lines 1-7, ,par.223, lines 1-8 and par.274, lines 1-9).
 	Hsu fails to teach wherein the welding-type system is an automated welding- type system having an actuator that controls a travel speed of the welding torch.
 	Hsu teaches wherein the welding-type system is an automated welding- type system having an actuator that controls a travel speed of the welding torch (par.21, lines 1-3 and par.26, lines 1-15). 
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify Hsu’806 to include automated welding-type with actuator as taught and suggested by Hsu’874 in order to independently move the contact tip of the welding torch around the pivot during the welding operation (Hsu’874, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761